Citation Nr: 0126574	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 2, 1996, for 
the grant of service connection for atherosclerotic coronary 
artery disease.


REPRESENTATION

Appellant represented by:	Arthur T. McDermott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

The Board also notes that the appellant has raised claims for 
service connection for a sinus or nasal disorder, and for an 
increased evaluation for his heart disorder, currently rated 
as 60 percent disabling.  As these issues are not properly 
before the Board, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant was discharged from active service in 
December 1952 and filed a claim for service connection for a 
heart disorder in July 1988.

2.  By a rating decision dated in December 1988, the RO 
denied the appellant's claim of entitlement to service 
connection for a heart disorder.  The appellant was provided 
notice of this determination on February 16, 1989, and did 
not express dissatisfaction with the decision during the 
following year.

3.  There is no evidence that the appellant was mentally 
incapacitated during the one-year period following notice of 
the December 1988 rating decision.

4.  On April 9, 1991, the veteran's claim for service 
connection for heart disease was received by the RO; by a 
rating dated in July 1991, the RO denied this claim.

5.  Correspondence together with additional evidence in 
support of his claim for service connection for coronary 
artery disease clearly indicated the veteran's disagreement 
with the July 1991 RO decision.

6.  The issue of entitlement to service connection for a 
heart condition was addressed in a Supplemental Statement of 
the Case (SSOC) issued in March 1994.

7.  In August 1994 the RO notified the veteran's attorney 
that appeal as to the issue of entitlement to service 
connection for a heart condition must continue unless the 
veteran withdrew his appeal as to this issue; in September 
1994, the attorney notified the RO that the veteran wanted 
the appeal to continue as to this issue.

8.  When the RO granted service connection for 
atherosclerotic coronary artery disease by rating decision 
dated in March 1999, the April 9, 1991, claim was still 
pending.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision which denied the claim 
filed in July 1988 is final and good cause for acceptance of 
an untimely NOD as to this decision has not been shown.  
38 U.S.C.A. § 7105 (West 1988); 38 C.F.R. §§ 3.109, 19.118, 
19.129, 19.130 (1988).

2.  The criteria for an effective date of April 9, 1991, for 
a grant of service connection for atherosclerotic coronary 
artery disease have been met.  38 U.S.C.A. §§ 5101, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.151, 3.156, 3.160, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to an earlier 
effective date for the grant of service connection for heart 
disease.  Specifically, by rating decision dated in March 
1999, the RO granted service connection for atherosclerotic 
coronary artery disease with an effective date of July 2, 
1996.  The appellant contends that service connection should 
have been established retroactive to the time of his original 
filing.

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  The effective date of an award of 
compensation based on an original claim shall not be earlier 
than the "date of receipt" of an application for such 
benefits or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  If the 
application is received by VA within one year from separation 
from service, then the effective date of the award of 
disability compensation shall be the day following separation 
from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  If a claim is reopened and granted, on the 
basis of new and material evidence other than service medical 
records, the effective date shall be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a).  A "claim" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  "Date of receipt" means the date on which a 
claim, information or evidence was received by the VA.  
38 C.F.R. § 3.1(r).  See also Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).


Factual Background.  The veteran was released from service in 
December 1952 and his original claim for compensation for 
residuals of a head injury was received in January 1953.  
Service connection was established for contusion, head, right 
parietal region, rated as 0 percent disabling, by a rating 
decision in February 1953.  The following month the RO 
received a hospital summary which reflects that the veteran 
was hospitalized at a VA facility during January and February 
1953 at which time schizophrenia was diagnosed.  VA 
examination for disability evaluation purposes in April 1953 
revealed that his cardiovascular system was found to be 
normal and his blood pressure was 144/90.  By a rating dated 
in April 1953, service connection was established for 
schizophrenic reaction, undifferentiated type, rated as 30 
percent disabling from January 1953.

Following examination in April 1958 and October 1959, the 
rating for the veteran's schizophrenia was reduced from 30 
percent to 10 percent from February 1960.  The rating was 
increased from 10 percent to 30 percent as of the date of an 
examination in March 1962. 

Medical records from the Williamsport Hospital reflect that 
the veteran was admitted to the Coronary Care Unit on July 
20, 1976, following a bout of chest pain at work.  
Reportedly, he had a history of hypertension with treatment 
at the Geisinger Medical Center and was taking Hydrodiuril.  
Serial electrocardiograms were normal.  He improved with the 
use of Valium and reassurance.  An echocardiogram prior to 
admission showed a classical picture of a prolapsed mitral 
valve.  When he was discharged from the hospital, the final 
diagnoses were as follows:  (1) Prolapsed mitral valve; (2) 
Anxiety state; (3) Hyperventilation syndrome; (4) 
Hypertension by history; and (5) Heart murmur.

In July 1976 the veteran was hospitalized at a VA facility 
due to "hypertension" and reported that he had been having 
chest pain, dizziness, weakness and severe headaches over the 
past year or so.  It was reported that he had been 
hospitalized the prior week in Williamsport because of chest 
pain.  He was not found to have organic cardiac pathology.  
His complaints of chest pain were attributed to anxiety 
manifestations.  EKG was consistently normal.  His elevated 
blood pressure returned to normal with rest at the hospital.  
He was treated with occupational therapy, group therapy and 
individual therapy along with family counseling by the 
psychologists.  When he was released from the hospital in 
September 1976 the only diagnosis listed was anxiety 
neurosis.

In a statement dated in August 1976, the veteran requested an 
increased rating.

Other records reflect that the veteran was admitted to the 
Williamsport Hospital in October 1976 at which time non-
anginal type chest pain and probably combination of Mitral 
Prolapse and Hyperventilation plus anxiety reaction were 
diagnosed.  When next seen at this facility in February 1977, 
his diagnoses were (1) Enzyme rise maybe due to skeletal 
muscle injury from heavy work; (2) Mitral Click Syndrome due 
to Mitral Prolapse; and (3) No evidence at the present time 
of myocardial damage.

In a statement received in March 1977 the veteran reported 
that he had been evaluated at the Williamsport hospital, a VA 
hospital, and at the Geisinger Medical Center and that all 
doctors who had seen him had diagnosed anxiety.

VA examination for disability evaluation purposes in August 
1977 resulted in a diagnosis of schizophrenia, chronic, 
paranoid type in partial remission.

By a decision dated in September 1977, the veteran was given 
a temporary 100 percent rating for his schizophrenic reaction 
from August 1976 until October 1976, when a 50 percent rating 
was assigned.

In a letter received in December 1978, the veteran stated the 
following:  "I would like to make an appeal to the VA for a 
full disability for hypertension and nerves."  By a rating 
dated in March 1979, the RO denied a rating in excess of 50 
percent for the veteran schizophrenic reaction.

A report of VA examination for disability evaluation purposes 
dated in July 1985 reflects that the veteran quit work due to 
his nervous condition and a heart problem about a year ago.  
He reportedly had 40 to 60 percent occlusion of both coronary 
arteries.  Mental status examination revealed that he was 
mildly anxious.  His replies were coherent, relevant and 
normally free.  His attention, orientation, and intelligence 
were normal.  General reasoning and judgment were not grossly 
impaired.  The following diagnoses were given:  generalized 
anxiety, moderately severe; essential hypertension; and 
coronary artery disease.

By a rating dated in August 1985, the 50 percent rating for 
the veteran's schizophrenia was confirmed.

In a statement received on July 28, 1988, the veteran 
indicated that he was seeking service connection for a heart 
condition.  The statement was returned to the veteran for his 
signature.  It was returned with the veteran's signature, 
dated in September 1988.

In a rating dated in December 1988, the RO denied the 
veteran's claim for service connection for a heart condition 
on the grounds that the service medical records were negative 
for evidence of heart disease and that the first evidence of 
a heart condition was dated approximately 25 years after his 
release from military service.

The veteran was accorded a psychiatric examination for 
disability evaluation purposes in February 1989.  Mental 
status examination revealed that orientation, memory, and 
intelligence appeared to be within normal limits.  His 
replies were coherent and relevant.  General reasoning and 
judgment were not grossly impaired.  Generalized anxiety was 
diagnosed.

By a letter dated February 16, 1989, the RO notified the 
veteran that his claim of service connection for a heart 
condition had been denied.  He was provided information 
concerning his procedural and appellate rights.

Medical records from the Williamsport Hospital reflect that 
the veteran was admitted in October 1990 for migraine 
headache.  Examination revealed that he was alert and 
oriented.  The veteran reported that he was retired but was 
as busy as ever.

In a statement dated in April 1991, the veteran stated that 
he wished to claim an increased evaluation for his service-
connected nervous condition.  He also claimed service 
connection for headaches, coronary artery disease, any heart 
condition and any back or shoulder condition.  He stated that 
he wished to claim these conditions both as directly related 
to service and as secondary to his service-connected 
condition.

By a rating decision dated in July 1991 the RO listed the 
issues for consideration as including whether recently 
submitted evidence constituted new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a heart condition.  The RO held that the 
recently submitted evidence did not present a new factual 
basis which would warrant a finding that the veteran's heart 
conditions were incurred in, or aggravated by service, nor 
was there any evidence that such conditions were the 
proximate result of the veteran's service-connected nervous 
condition.  The RO held that service connection for the 
veteran's heart conditions remained denied.  The veteran was 
notified of this decision by a letter dated August 7, 1991.

In a statement received in February 1992, the veteran's 
representative reported that the veteran was convinced that 
his coronary artery disease was related to his service-
connected anxiety disorder.  Additional medical evidence was 
submitted in support of his claim of entitlement to service 
connection for coronary artery disease, including a statement 
from J. Calder, M.D., the veteran's cardiologist, who offered 
his opinion that the veteran's anxiety played a role in 
causing his coronary disease.

Reports from the Williamsport Hospital, dated in May 1992, 
reflect an impression of coronary artery disease, with severe 
single vessel disease with very mildly reduced LV function 
and no significant stenoses in the LAD or right or left main.

In September 1992, the veteran was accorded a VA examination 
to assess the extent of his mental disorders.  The veteran 
reported that his problems included his heart condition, and 
the fact that his family picked on him all the time.  The 
examiner found, upon objective examination, that the veteran 
had good eye-to-eye contact and that he exhibited no 
mannerisms.  His speech was coherent and relevant.  He was 
diagnosed, in relevant part, with organic mental disorder, 
hypertension and a cardiac condition.

The veteran was also accorded a cardiology examination for 
disability purposes in September 1992.  It was reported that 
the veteran had been treated for angina pectoris since 1984, 
and that he had had angioplasty in the past and apparently 
had re-occlusion of the arteries.  He could walk 
approximately two to three blocks, and took about one 
nitroglycerin per week.  The examiner found no frank 
infarction, no shortness of breath or claudication.  The 
veteran was in sinus rhythm, with no ischemia, murmur, gallop 
or rub.  PMI was normal.  The veteran's blood pressure was 
180/96, and he was diagnosed with (1) arteriosclerotic 
cardiovascular disease, (2) angina pectoris and (3) post-
coronary angioplasty with re-occlusion.

In November 1992, the veteran underwent a VA examination for 
purposes of determining whether his anxiety reaction caused 
his coronary artery disease.  The examiner opined that the 
"anxiety certainly is most likely a considering factor to 
his emotional state and subsequently angina pectoris, not the 
etiology of his disease."  (emphasis added).

By rating decision dated in November 1992 the RO listed the 
issues for consideration as including whether recently 
submitted evidence constituted new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for coronary artery disease.  The RO held that the 
recently submitted evidence did not present a new factual 
basis which would warrant a finding that the veteran's heart 
condition was incurred in, or aggravated by service, nor was 
there any evidence that such condition was the proximate 
result of the veteran's service-connected nervous condition.  
The RO held that service connection for the veteran's 
coronary artery disease remained denied.

By a letter dated December 8, 1992, the RO notified the 
veteran that his claim of service connection for a heart 
condition had been denied.  He was provided information 
concerning his procedural and appellate rights.

The veteran filed a Notice of Disagreement in March 1993, 
asserting that his coronary heart disease was secondary to 
his nervous condition.

A March 1993 Statement of the Case did not address the 
veteran's heart condition claim, however.

In an October 1993 hearing before the RO, the issue of 
service connection for a heart condition was addressed again.

A February 1994 hearing officer decision again denied the 
veteran's claim of entitlement to service connection for a 
heart condition.  The hearing officer held that the veteran's 
heart condition was not incurred in, or aggravated by 
service, nor was there any evidence that such condition was 
the proximate result of the veteran's service-connected 
nervous condition.

A March 1994 Supplemental Statement of the Case addressed the 
issue of entitlement to service connection for a heart 
condition, in addition to two other issues.  A subsequent 
letter from the RO, dated March 14, 1994, instructed the 
veteran that he should file a Substantive Appeal to perfect 
his appeal as to any issue for which he had not already 
submitted a Substantive Appeal within 60 days.

However, the veteran did not file a Substantive Appeal during 
this 60-day period.

Nonetheless, an August 1994 deferred rating decision stated 
that the veteran's attorney must be informed that two issues 
remained on appeal, to include entitlement to service 
connection for a heart condition.  In a letter addressed to 
the veteran's attorney dated August 16, 1994, the RO stated 
that the Hearing Officer had granted service connection for 
deviated septum and increased the evaluation for the 
veteran's psychiatric disorder to 100 percent, but that he 
had denied service connection for a heart condition and for 
rhinitis and sinusitis.  The RO stated the following:

Please be advised that since two issues 
still remain, the heart condition and 
rhinitis/sinusitis, we must continue with 
the appeal unless you indicate that 
veteran is satisfied with our last 
decision and wishes to withdraw the 
remaining issues.

If the veteran does wish to withdraw the 
remaining issues, he should inform us, in 
writing, within 30 days.  Otherwise, the 
appeal must continue.

On September 12, 1994, a letter from the veteran's attorney 
was received in which he stated that the veteran did wish the 
appeal to continue on the two issues which still remain, the 
heart condition and rhinitis/sinusitis.

On July 2, 1996, a letter was received by the RO from Dr. 
Calder, who reported that the veteran had underwent 
catheterization in 1992 which showed severe single vessel 
disease.  Dr. Calder stated that the veteran had depression 
and anxiety.

A June 1997 rating decision again denied service connection 
for a heart disorder, having considered the letter from Dr. 
Calder.  A July 1997 Supplemental Statement of the Case 
addressed the issue of service connection for a heart 
condition.  A subsequent letter from the RO, dated July 11, 
1997, instructed the veteran to file a Substantive Appeal to 
perfect his appeal as to any issue for which he had not 
already submitted a Substantive Appeal, within 60 days.  
However, a Substantive Appeal was not received within the 60 
day period.

A letter from the veteran's representative, received on 
September 5, 1997, indicated, in pertinent part, disagreement 
with the denial of service connection for a heart condition, 
and requested another hearing before the RO to allow for the 
presentation of new and material evidence sufficient to 
reopen the claim.

A hearing before the RO was held in October 1997, and the 
issue of service connection for a heart condition was 
addressed.

A Hearing Officer's Decision, dated in February 1998, denied 
the veteran's claim of service connection for a heart 
disorder.  The decision indicated that although Dr. Calder 
opined that the veteran's nervous condition "played a role 
in causing" his heart disorder, the November 1992 VA 
examiner's opinion that the veteran's anxiety disorder did 
not cause his coronary disease was more persuasive in light 
of the veteran's documented history of chest pain unrelated 
to any cardiac condition and the preponderance of medical 
evidence of record.

In an April 1998 statement, Dr. Calder stated, "I believe to 
a reasonable degree of medical certainty that [the veteran's] 
anxiety and depression played a significant role in his 
developing coronary artery disease.  At the present time his 
anxiety is a major trigger for his angina."

The veteran was afforded another hearing before the RO in 
September 1998, and the issues addressed included entitlement 
to service connection for a heart condition.

In September 1998, the RO requested a medical opinion to 
address the etiology of the veteran's heart condition.  The 
veteran underwent a VA heart examination in November 1998, 
but this examination did not address the etiology of the 
veteran's heart condition.

A report of VA examination dated in January 1999 reflects 
that the VA examiner reviewed the claims folder and noted 
that the veteran's service medical records contained two 
blood pressures of 150/105 and 148/95 and that the first 
post-service blood pressure reading was 144/90.  The examiner 
provided the following opinion:

In my opinion, it is as likely as not 
that the limited blood pressure findings 
in the service are, in retrospect, the 
onset of subsequently diagnosed 
hypertension and also it is as likely as 
not that the veteran's psychological and 
psychiatric problems played a significant 
role in his coronary artery disease in 
addition to hypertension.

Based in part on this opinion, the RO held that it was as 
likely as not that the blood pressure findings in the service 
were the onset of the subsequently diagnosed hypertension and 
that the currently diagnosed heart disease cannot be 
dissociated from the hypertension.  The RO granted service 
connection for atherosclerotic coronary artery disease with 
an evaluation of 60 percent, effective July 2, 1996.  The 
veteran was provided notice of this decision by letter dated 
April 20, 1999.

In May 1999, the veteran's attorney filed a Notice of 
Disagreement to this decision, asserting that the effective 
date assigned was in error.  It was asserted that the veteran 
filed his claim in the 1980's and had kept that claim active 
from its initial filing.

A Statement of the Case was issued in June 1999 regarding the 
effective date for service connection for a heart condition.  
The RO stated that the claim filed by the veteran in July 
1988 was denied and the veteran was notified of the denial by 
letter of February 16, 1989.  Since no notice of disagreement 
had been received by February 16, 1990, there was no basis 
for assigning an effective date for service connection for a 
heart condition based on the July 1988 claim.

In January 2000, the veteran's attorney submitted a 
statement, accepted as a Substantive Appeal, indicating that 
the effective date for service connection for a heart 
condition should be the date of his original claim in July 
1985.  The veteran's representative asserted that because the 
veteran was suffering from chronic anxiety and depression 
during the appeal period, he should be excused from his 
failure to perfect his appeal.

In February 2000, the RO provided the veteran's attorney with 
a copy of 38 C.F.R. § 20.303 regarding extension of time for 
filing Substantive Appeal and response to Supplemental 
Statement of the Case.  The regulation provides that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case.

In a letter dated in February 2000, the veteran's attorney 
stated that even though the veteran missed the deadline and 
failed to timely file for an extension to appeal, since the 
deadline was imposed by regulation rather than statute, the 
RO should grant that extension at this time nunc pro tunc.

The veteran and his attorney presented testimony and argument 
at a hearing before a hearing officer at the RO in September 
2000.  The veteran's attorney stated that the issue was 
whether or not there was a Substantive Appeal timely filed 
and acknowledge that there wasn't a Substantive Appeal filed 
within the one year window because of the fact that the 
veteran was unable to gather his thoughts due to his mental 
condition.  The veteran presented testimony as to his mental 
condition during the 1980's.

In a Supplemental Statement of the Case issued in November 
2000 the issue was listed as "Whether a timely appeal was 
filed for an earlier effective date for assignment of service 
connection for arteriosclerotic heart disease."  The RO 
concluded that there was no basis for an extension for a late 
filing since a request for same was not made prior to the 
original filing date deadline.

In July 2001 the veteran, his wife, and his attorney were 
present at a hearing at the RO before the undersigned Board 
Member.  At this hearing additional documents were presented 
into evidence in support of the veteran's claim, including a 
statement from Dr. Calder dated June 20, 2001.  Dr. Calder 
stated the following:

I have been [the veteran's] cardiologist 
since 2/27/85. . . .  It is my opinion to 
a reasonable degree of medical certainty 
that [the veteran] was incapacititated 
(sic) from pursuing his VA claim at that 
time because of his emotional distress 
with a combination of depression and 
anxiety.  

Medical records dated in May 1976 and October 1990, as well 
as a letter written by the veteran to his attorney in 
December 1999 in which he stated that the reason for lapse of 
appeal was because he was too ill at that time to fight it.


Analysis.  In this case, the RO denied the appellant's claim 
for a heart disorder in December 1988.  The appellant was 
provided notice of this determination, but did not indicate 
that he wished to appeal the determination by submitting an 
NOD.  The decision, thus, became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.129 (1988).  The 
appellant claims, however, that he should be excused from 
failing to submit a timely NOD because he was mentally 
incapacitated at that time.

A NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO.  38 C.F.R. 
§ 19.118 (1988).

An extension of time for filing a substantive appeal or for 
responding to a supplemental statement of the case for good 
cause shown.  The request for extension must be made prior to 
expiration of the appeal.  The filing of additional evidence 
after receipt of notice of an adverse determination shall not 
extend the time limit for initiating or completing an appeal 
from that determination.  38 C.F.R. § 19.130 (1988).

Time limits within which claimants . . . 
are required to act to perfect a claim 
or challenge an adverse decision may be 
extended for good cause shown.  Where an 
extension is requested after expiration 
of a time limit, the action required of 
the claimant . . . must be taken 
concurrent with or prior to the filing 
of a request for extension of the time 
limit, and good cause must be shown as 
to why the required action could not 
have been taken during the original time 
period and could not have been taken 
sooner than it was. . . .

38 C.F.R. § 3.109(b) (emphasis added).  Thus, the time for 
filing an NOD may be extended, or an NOD may be filed out of 
time, only when, as required by 38 C.F.R. § 3.109(b), such an 
extension, or acceptance of an untimely NOD, has been 
requested and good cause for it has been shown.  See Rowell 
v. Principi, 4 Vet. App. 9, 15 (1993).

In this case, the Board concludes that the appellant has not 
shown good cause for his failure to submit a timely NOD from 
the December 1988 decision, of which he was notified by 
letter dated February 16, 1989.  Accordingly, he had until 
February 1990 in which to express his dissatisfaction with 
the December 1988 decision.  The appellant did submit a June 
2001 statement from Dr. Calder who stated that the veteran 
was incapacitated from pursuing his claim in 1985 due to his 
emotional distress with a combination of depression and 
anxiety.  However, this statement does not address the 
pertinent one-year period at issue, February 1989 to February 
1990.  The Board also notes that there is no evidence that 
the appellant was medically determined to be incapacitated 
during this year.  A psychiatric examination for disability 
evaluation purposes in February 1989 revealed that the 
veteran was oriented and his responses were coherent and 
relevant.  General reasoning and judgment were not grossly 
impaired.  Medical records dated in October 1990 reflect that 
he was alert and oriented, and the veteran indicated that 
even though he was retired, he was as busy as ever.  
Therefore, the Board must reject the appellant's argument 
that he has shown good cause sufficient to excuse his failure 
to submit a timely NOD.

The veteran attempted to reopen his claim for service 
connection for heart disease in April 1991.  This claim was 
denied in July 1991.  In February 1992 a communication was 
received which clearly expressed the veteran's disagreement 
with the denial of his claim.  Additional evidence was 
submitted in support of his claim.  The veteran testified in 
support of his claim in October 1993.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review of an RO decision will be initiated by an NOD and 
completed by a substantive appeal after an SOC is furnished.  
See 38 C.F.R. § 20.200 (1994).  To be timely, a substantive 
appeal must be filed within sixty days from the date the SOC 
is mailed to the claimant or within the remainder of the 1-
year period from the date of mailing of notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1994); see also 38 U.S.C.A. §§ 
7105(d)(3).

The agency of original jurisdiction may close a case for 
failure to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of response 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  
See 38 C.F.R. § 20.302(b).  In Rowell v. Principi, 4 Vet. 
App. 9, 17-18 (1993), the Court held: 

Failure to file a timely 1-9 Appeal does 
not automatically foreclose an appeal, 
render a claim final, or deprive the BVA 
of jurisdiction.  Statutory section 
7105(d)(3) and regulation [ § 20.302(b)] 
provide that an RO may close an appeal 
for failure to respond to the SOC.  
However, the statute and regulations do 
not require an RO to close a claim in 
that situation; nor do they provide that 
the claim will become final if the 
claimant fails to file a timely 
[Substantive] Appeal. 

Rowell, 4 Vet. App. at 17 (emphasis in original).  The Court 
went on to hold that the appellant's failure to file a timely 
substantive appeal did not render the claim final or defeat 
the Board's jurisdiction over the claim where the RO and the 
Board had accepted his late substantive-appeal filing and had 
not closed the claim.  Ibid.

The RO addressed the issue of entitlement to service 
connection for a heart condition in a SSOC in March 1994.  In 
August 1994 the RO advised the veteran's attorney that the 
appeal of the issue of service connection for a heart 
condition must continue unless the veteran wanted to withdraw 
this issue.  In September 1994, the attorney responded that 
the veteran did wish to continue the appeal as to this 
matter.  The Board finds that the attorney's September 1994 
communication constituted a Substantive Appeals as to this 
issue and, given the RO's August 1994 communication, is 
accepted as timely filed.  Thus, the denial of the veteran's 
April 1991 claim never became final and that claim was still 
open when the RO eventually granted service connection for a 
heart disorder.  

The provisions of 38 C.F.R. § 3.160 provide the definitions 
applicable to claims for compensation.  A pending claim is 
defined as an application which has not been finally 
adjudicated.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  A reopened claim includes any application for a 
benefit received after final disallowance of an earlier 
claim.

By rating decision dated in March 1999, the RO granted 
service connection for atherosclerotic coronary artery 
disease effective July 2, 1996, the date of receipt of 
evidence in support of the claim.  The effective date of an 
award of service connection based on new and material 
evidence following an earlier denial is the date of receipt 
of claim or date entitlement arose, whichever is later.  In 
light of the foregoing, the date of receipt of the veteran's 
in April 1991 must be accepted as the date of claim for 
purposes of determining an effective date for the grant of 
service connection for the veteran's heart disorder.  
Inasmuch as the RO has determined that the veteran's heart 
disorder began before he was released from active military 
service in 1952, the Board finds that the date of receipt of 
the veteran's claim in April 1991 is later than the date 
entitlement arose.  Accordingly, the date of receipt of 
claim, i.e., April 11, 1991, is the earliest date which may 
be assigned for the grant of service connection for the 
veteran's heart disorder.  See 38 U.S.C.A. §§ 5110 (West 
1991); 38 C.F.R. § 3.400(r) (2000).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provided new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  In August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in the 
new regulations have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the statements of the case and supplemental statements of the 
case, provided to both the appellant and his attorney satisfy 
the requirement of the new regulations in that they clearly 
notify the appellant and his attorney of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
regulations have also been fulfilled in that all evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.


ORDER

An effective date of April 11, 1991, for the grant of service 
connection for atherosclerotic coronary artery disease is 
allowed, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

